DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 29 September 2020 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Objections
4.	Claims 11-14 are objected to because of the following informalities:  Claim 11 recites, in line 6, “a second camera” but does not recite anywhere a first camera, which would be implied by the existence of a second camera.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US-6,356,272).
	Regarding claim 1:  Matsumoto discloses a three-dimensional reconstruction method (fig 3 and column 15, lines 33-36 of Matsumoto), comprising: acquiring first images captured by a first camera, each of the first images being an image containing a target object (fig 6A; column 16, lines 11-17; and column 16, line 66 to column 17, line 2 of Matsumoto); determining a shooting angle of the each of the first images, the shooting angle being configured to characterize a shooting direction relative to the target object when the first camera shoots the first images (fig 6A(A1…An) and column 16, lines 11-24 of Matsumoto); determining an angle interval corresponding to the each of the first images from a plurality of angle intervals included in an angle range [0, 360°) based on the shooting angle (column 16, lines 15-17 of Matsumoto), and setting the first image as a target image in the angle interval (fig 6A(A1) and column 16, lines 11-17 of Matsumoto – each image A1…An set at an angle interval; A1 set at the first angle interval); and three-dimensionally reconstructing the target object based on the target images in the respective angle intervals to obtain a three-dimensional image of the target object (figs 6C-6E and column 16, lines 23-48 of Matsumoto).
	Regarding claim 3:  Matsumoto discloses the method according to claim 1 (as rejected above), wherein after acquiring the first images captured by the first camera, the method further (fig 6B(B1…Bn) and column 16, lines 18-24 of Matsumoto – A1…An marked to produce silhouette images B1…Bn indicating the contour of the object 100); and classifying the first images containing the target object into an image set based on the tag of the each of the first images (fig 6C(B1…Bn) and column 16, lines 23-29 of Matsumoto); prior to three-dimensionally reconstructing the target object based on the target images in the respective angle intervals to obtain the three-dimensional image of the target object, the method further comprises: acquiring the first images corresponding to the respective angle intervals based on the image set (fig 6A(A1…An) and column 16, lines 11-17 of Matsumoto).
	Regarding claim 6:  Matsumoto discloses the method according to claim 1 (as rejected above), wherein three-dimensionally reconstructing the target object based on the target images in the respective angle intervals to obtain the three-dimensional image of the target object comprises: three-dimensionally reconstructing, when the each of the plurality of angle intervals is provided with a corresponding target image, the target object based on the target image in each of the angle intervals to obtain a three-dimensional image of the target object (figs 6C-6E and column 16, lines 23-48 of Matsumoto).
	Regarding claim 15:  Matsumoto discloses a non-volatile computer-readable storage medium storing at least one code instruction, wherein the at least one code instruction, when executed by a processor, enables the processor to perform (fig 3(130) and column 15, lines 33-40 of Matsumoto – a computer which controls the operations of the apparatus, thus implicitly including at least some form of processor and memory storing at least one code instruction, which is executed by the processor) the three-dimensional reconstruction method as defined in claim 1 (as rejected above).

7.	Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen (US-2021/0343022).
	Regarding claim 11:  Cohen discloses a model training method, configured to train an angle recognition model (fig 1, [0016], [0026], and [0031] of Cohen), the method comprising: training a plurality of times until the accuracy of classifying shooting angles of sample images in a training image set by the angle recognition model reaches a predetermined threshold (fig 1, [0026], [0032], and [0064] of Cohen – machine-learning (ML) models used to recognize scanning angles according to the indicated azimuth angle and the determined height in order to detect and model the object properly; ROI filter trains, among other things, orientation (angle)), wherein the training comprises: acquiring sample images containing a sample object captured by a second camera (fig 1 and [0022]-[0023] of Cohen) and a depth map corresponding to each of the sample images ([0014] and [0021]-[0022] of Cohen); acquiring a first key point and a second key point of the sample object from the depth map (fig 1(112,114), fig 1(128,130), [0014]-[0016], and [0021]-[0024] of Cohen – first and second key point correspond respectively to first and second types of sensor data (112,114) of the object 130 within the region of interest 128); determining a shooting angle of the each of the sample images based on three-dimensional coordinates of the first key point and three-dimensional coordinates of the second key point, the shooting angle being configured to characterize a direction relative to the sample object when the second camera shoots the sample images ([0031]-[0034] of Cohen); and inputting the sample image into a deep learning model to obtain a ([0032]-[0033] of Cohen), and determining a classification accuracy of the shooting angle according to the shooting angle and the predicted shooting angle of the sample image ([0045]-[0048] of Cohen – classification training and accuracy includes orientation associated with the region of interest (ROI) of the detected object).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2, 8, 9, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-6,356,272) in view of Cohen (US-2021/0343022).
	Regarding claim 2:  Matsumoto discloses the method according to claim 1 (as rejected above), wherein determining the shooting angle of the each of the first images comprises: (fig 6A(A1…An) and column 16, lines 11-24 of Matsumoto).
	Matsumoto does not disclose inputting the first image into an angle recognition model; and receiving angle information outputted by the angle recognition model; wherein the angle recognition model is a model obtained by learning and training sample images and shooting angles of the sample images.
	Cohen discloses inputting the first image into an angle recognition model; and receiving angle information outputted by the angle recognition model; wherein the angle recognition model is a model obtained by learning and training sample images and shooting angles of the sample images (fig 1 and [0032] of Cohen – machine-learning (ML) models used to recognize scanning angles according to the indicated azimuth angle and the determined height in order to detect and model the object properly).
	Matsumoto and Cohen are analogous art because they are from the same field of endeavor, namely modeling 3D objects from 2D captured image data at different orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to input the first image into an angle recognition model, and receive angle information outputted by the angle recognition model, wherein the angle recognition model is a model obtained by learning and training sample images and shooting angles of the sample images, as taught by Cohen.  The motivation for doing so would have been to obtain more accurate results and allow for operation in more realistic environments, such as outside with a mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsumoto according to the relied-upon teachings of Cohen to obtain the invention as specified in claim 2.
Regarding claim 8:  Matsumoto discloses a three-dimensional reconstruction apparatus (fig 3 and column 15, lines 33-36 of Matsumoto), comprising: a processor; and a memory for storing at least one program code executable by the processor (fig 3(130) and column 15, lines 33-40 of Matsumoto – a computer which controls the operations of the apparatus, thus implicitly including at least some form of processor and memory storing at least one program code executable by the processor), wherein the at least one program code, when executed by the processor, enables the processor to be configured to: acquire first images captured by a first camera, each of the first images being an image containing a target object (fig 6A; column 16, lines 11-17; and column 16, line 66 to column 17, line 2 of Matsumoto); determine a shooting angle of the each of the first images, the shooting angle being configured to characterize a shooting direction relative to the target object when the first camera shoots the first images (fig 6A(A1…An) and column 16, lines 11-24 of Matsumoto); determine an angle interval corresponding to the each of the first images from a plurality of angle intervals included in an angle range [0, 360°) based on the shooting angle of the first image (fig 6A(A1…An) and column 16, lines 11-24 of Matsumoto), and set the first image as a target image in the angle interval (fig 6A(A1) and column 16, lines 11-17 of Matsumoto – each image A1…An set at an angle interval; A1 set at the first angle interval); and three-dimensionally reconstructing the target object based on the target images in the respective angle intervals to obtain a three-dimensional image of the target object (figs 6C-6E and column 16, lines 23-48 of Matsumoto).
	Matsumoto does not disclose determine the shooting angle of the each of the first images by using an angle recognition model, and the angle recognition model being a model obtained by learning and training sample images and shooting angles of the sample images.
(fig 1 and [0032] of Cohen – machine-learning (ML) models used to recognize scanning angles according to the indicated azimuth angle and the determined height in order to detect and model the object properly).
	Matsumoto and Cohen are analogous art because they are from the same field of endeavor, namely modeling 3D objects from 2D captured image data at different orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine the shooting angle of the each of the first images by using an angle recognition model, and the angle recognition model being a model obtained by learning and training sample images and shooting angles of the sample images, as taught by Cohen.  The motivation for doing so would have been to obtain more accurate results and allow for operation in more realistic environments, such as outside with a mobile device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsumoto according to the relied-upon teachings of Cohen to obtain the invention as specified in claim 8.
	Regarding claim 9:  Matsumoto in view of Cohen discloses a three-dimensional reconstruction system (fig 3 and column 15, lines 33-36 of Matsumoto), comprising a reconstruction server (fig 3(130) and column 15, lines 33-40 of Matsumoto) and a first camera (fig 3(120) and column 15, lines 40-42 of Matsumoto), wherein the reconstruction server comprises the three-dimensional reconstruction apparatus as defined in claim 8 (as rejected above).
Regarding claim 16:  Matsumoto in view of Cohen discloses the apparatus according to claim 8 (as rejected above).  Matsumoto further discloses wherein in order to determine the shooting angle of the each of the first images, the at least one program code, when executed by the processor, enables the processor to be configured to: determine the angle information as the shooting angle (fig 6A(A1…An) and column 16, lines 11-24 of Matsumoto).  Cohen further discloses inputting the first image into an angle recognition model; and receiving angle information outputted by the angle recognition model; wherein the angle recognition model is a model obtained by learning and training sample images and shooting angles of the sample images (fig 1 and [0032] of Cohen – machine-learning (ML) models used to recognize scanning angles according to the indicated azimuth angle and the determined height in order to detect and model the object properly).  Matsumoto and Cohen are combined for the reasons set forth above with respect to claim 8.
	Regarding claim 17:  Matsumoto in view of Cohen discloses the apparatus according to claim 8 (as rejected above), wherein the at least one program code, when executed by the processor, enables the processor to be further configured to: assign a tag to the each of the first images, the tag being configured to mark the target object in the first image (fig 6B(B1…Bn) and column 16, lines 18-24 of Matsumoto – A1…An marked to produce silhouette images B1…Bn indicating the contour of the object 100); and classify the first images containing the target object into an image set based on the tag of the each of the first images (fig 6C(B1…Bn) and column 16, lines 23-29 of Matsumoto); prior to three-dimensionally reconstructing the target object based on the target images in the respective angle intervals to obtain the three-dimensional image of the target object, the at least one program code, when executed by the processor, enables the processor to be configured to: acquire the first images corresponding to (fig 6A(A1…An) and column 16, lines 11-17 of Matsumoto).
	Regarding claim 20:  Matsumoto in view of Cohen discloses the apparatus according to claim 8 (as rejected above), wherein in order to three-dimensionally reconstruct the target object based on the target images in the respective angle intervals to obtain the three-dimensional image of the target object, the at least one program code, when executed by the processor, enables the processor to be configured to: three-dimensionally reconstruct, when the each of the plurality of angle intervals is provided with a corresponding target image, the target object based on the target image in each of the angle intervals to obtain a three-dimensional image of the target object (figs 6C-6E and column 16, lines 23-48 of Matsumoto).

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-6,356,272) in view of Russell (US-2019/0385359).
	Regarding claim 7:  Matsumoto discloses the method according to claim 1 (as rejected above), wherein three-dimensionally reconstructing the target object based on the target images in the respective angle intervals to obtain the three-dimensional image of the target object comprises: acquiring, when the three-dimensional reconstruction instruction is received, a plurality of first images based on information of the target object carried by a three-dimensional reconstruction instruction (fig 6A; column 16, lines 11-17; and column 16, line 66 to column 17, line 2 of Matsumoto); determining the corresponding angle intervals of the plurality of first images based on the plurality of first images, and determining the plurality of first images as target images in the corresponding angle intervals (fig 6A(A1…An) and column 16, lines 11-24 of Matsumoto); and three-dimensionally reconstructing the target object based on the target (figs 6C-6E and column 16, lines 23-48 of Matsumoto).
	Matsumoto does not disclose identifying whether the three-dimensional image is an incomplete three-dimensional image; and repairing the incomplete three-dimensional image in response to identifying that the three-dimensional image is the incomplete three-dimensional image to obtain a repaired three-dimensional image.
	Russell discloses identifying whether the three-dimensional image is an incomplete three-dimensional image; and repairing the incomplete three-dimensional image in response to identifying that the three-dimensional image is the incomplete three-dimensional image to obtain a repaired three-dimensional image (figs 3-8, [0048], and [0073]-[0077] of Russell – identifying and repairing holes in 3D image).
	Matsumoto and Russell are analogous art because they are from the same field of endeavor, namely modeling 3D objects from 2D captured image data at different orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to identify whether the three-dimensional image is an incomplete three-dimensional image, and repair the incomplete three-dimensional image in response to identifying that the three-dimensional image is the incomplete three-dimensional image to obtain a repaired three-dimensional image, as taught by Russell.  The motivation for doing so would have been to provide a more accurate 3D representation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsumoto according to the relied-upon teachings of Russell to obtain the invention as specified in claim 7.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US-6,356,272) in view of Cohen (US-2021/0343022), and in further view of Laan (US-2015/0359462).
	Regarding claim 10:  Matsumoto in view of Cohen discloses the system according to claim 9 (as rejected above); and send an acquisition request to the reconstruction server, the acquisition request carrying information of the target object (fig 3(140) and column 15, lines 33-48 of Matsumoto – image frames and camera information related to target object sent to server/computer); and the reconstruction server is configured to send an acquisition response based on the information of the target object, the acquisition response carrying a three-dimensional image of the target object (column 15, lines 45-67 of Matsumoto – target object is reconstructed and output on the display; acquisition response corresponds to command to display the output of the 3D reconstruction on the display).
	Matsumoto in view of Cohen does not disclose a fitting mirror, wherein the fitting mirror is configured to, when a target object is detected, send the acquisition request; and sending the acquisition response to the fitting mirror.
	Laan discloses a fitting mirror (fig 1 and [0033] of Laan), wherein the fitting mirror is configured to, when a target object is detected, send the acquisition request (fig 2 and [0033] of Laan – “To make the 3D scan available, the user only needs to turn around in front of the mirror (see FIG. 2)”); and sending the acquisition response to the fitting mirror (fig 3 and [0036]-[0037] of Laan).
	Matsumoto and Laan are analogous art because they are from the same field of endeavor, namely modeling 3D objects from 2D captured image data at different orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the .

Allowable Subject Matter
12.	Claims 4, 5, 12-14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art discovered with respect to any one of claims 4, 5, 12-14, 18 and 19 is the combination of Matsumoto (US-6,356,272), Cohen (US-2021/0343022), Laan (US-2015/0359462), Russell (US-2019/0385359), and Fei (CN-108053476-A, English Translation Provided herewith).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches any of claims 4, 5, 12-14, 18 and 19, including all of the limitations of their respective base claims and any intervening claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616